Use Tabkeyitomaue tranrticid totielbarsthisdenm/os/21 Page 1 of 2

NOTICE OF APPEARANCE IN A CRIMINAL CASE

CLERK’S OFFICE
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
WASHINGTON, D.C. 20001

UNITED STATES OF AMERICA

 

1:21-mj-00155-ZMF

 

 

vs. Criminal Number

 

 

JACOB LEWIS
(Defendant)

 

 

 

TO: ANGELA CAESAR, CLERK

YOU ARE HEREBY NOTIFIED THAT | APPEAR FOR THE DEFENDANT INDICATED
ABOVE IN THE ENTITLED ACTION.

| AM APPEARING IN THIS ACTION AS: (Please check one)

Cl CJA [a] RETAINED | FEDERAL PUBLIC DEFENDER

Niel

 

(Signature)

PLEASE PRINT THE FOLLOWING INFORMATION:

Dan Eckhart, FL BAR 0488674

(Attorney & Bar ID Number)
Dan Eckhart Law

 

 

 

 

(Firm Name)

200 E. Robinson St., Ste. 1150
(Street Address)

 

 

 

 

 

Orlando FL 32801
(City) (State) (Zip)
(407) 276-0500

 

 

 

(Telephone Number)
Case 1:21-mj-00155-ZMF Document3 Filed 02/08/21: Page 2.0f 2
